Citation Nr: 0806174	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

In his March 2007 correspondence, the veteran indicated that 
his service-connected anxiety disorder was interfering with 
his employability.  As the Board infers this to be a claim 
for entitlement to a total disability rating for compensation 
on the basis of individual unemployability, that issue is 
hereby referred to the RO for the appropriate development.

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, D.C.  


REMAND

The Board's February 2007 Remand in this case directed the 
RO, via the Appeals Management Center, to obtain additional 
VA treatment records identified by the veteran during his 
December 2006 Board hearing, to ask the veteran to identify 
any private medical treatment he may have received, and, once 
these actions were accomplished, to have a VA examination 
conducted to determine the current severity of the veteran's 
generalized anxiety disorder.  It appears that the veteran 
was sent a letter in March 2007 requesting that the veteran 
identify any pertinent private medical treatment records, and 
scheduled the veteran for a VA examination, which was 
conducted in June 2007.  

However, review of the claims file does not show that the 
veteran's VA outpatient psychiatric treatment records, from 
November 2004 to present, were ever requested, obtained, 
and/or associated with the claims file.  That the veteran 
never replied to the March 2007 duty-to-assist letter does 
not excuse VA from obtaining records of which it has 
constructive possession, and that the veteran had already 
identified during his December 2006 hearing before the Board.  
Moreover, in September 2007 correspondence, the veteran again 
indicated that he had been treated for his psychiatric 
disorder at a VA facility, and questioned why his VA 
treatment records were not considered in the August 2007 
supplemental statement of the case.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see generally Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  Ultimately, the 
actions specified in the Board's February 2007 Remand have 
not been completed.  The Court of Appeals for Veterans' 
Claims (Court) has held that RO compliance with a remand is 
not discretionary, and that if the RO fails to comply with 
the terms thereof, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following action:

1.  Copies of all VA outpatient 
psychiatric treatment records from 
November 2004 to the present must be 
obtained and associated with the claims 
file.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.  Compliance by the 
RO is neither optional nor 
discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claim must be 
readjudicated, taking into 
consideration any newly acquired VA 
treatment records, the June 2007 VA 
examination, and the private treatment 
records submitted on behalf of the 
veteran in March 2007.  If the claim 
remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

